 

Exhibit 10.65



 

THIS DOCUMENT WAS PREPARED BY,
AND AFTER RECORDING, RETURN TO:

 

Dentons US LLP

233 South Wacker, Suite 7800

Chicago, Illinois 60606

Attention: Steven R. Davidson, Esq.

            SPACE ABOVE THIS LINE FOR RECORDER'S USE

 

SECOND AMENDMENT TO MORTGAGE, ASSIGNMENT OF RENTS, SECURITY
AGREEMENT AND FIXTURE FILING, NOTICE OF FUTURE ADVANCE
AND SPREADER AGREEMENT

 

by

 

WATERTON LANSBROOK VENTURE, L.L.C.,

a Delaware limited liability company,
as Mortgagor,

 

to and in favor of

 

BANK OF AMERICA, N.A.,

a national banking association,

as Mortgagee

 

This document serves as a Fixture Filing under the Florida
Uniform Commercial Code

 

Mortgagor's Organizational Identification Number is 4970971

 

 

NOTE TO CLERK: THIS AMENDMENT TO MORTGAGE, ASSIGNMENT OF RENTS, SECURITY
AGREEMENT AND FIXTURE FILING, NOTICE OF FUTURE ADVANCE AND SPREADER AGREEMENT
(THIS “AMENDMENT”) AMENDS A PRIOR MORTGAGE, ASSIGNMENT OF RENTS, SECURITY
AGREEMENT AND FIXTURE FILING EXECUTED BY THE SAME OBLIGOR/MORTGAGOR AND RECORDED
LN OFFICIAL RECORDS BOOK 17747, AT PAGES 111 THROUGH 138, AS AMENDED BY FIRST
AMENDMENT THERETO RECORDED IN OFFICIAL RECORDS BOOK 18055, AT PAGES 262 THROUGH
272 OF THE PUBLIC RECORDS OF PINELLAS COUNTY, FLORIDA (THE “PUBLIC RECORDS”).
FLORIDA DOCUMENTARY STAMP AND NON-RECURRING INTANGIBLE TAXES DUE ON THE PRIOR
MORTGAGE AND PRIOR AMENDMENT WERE PAID UPON RECORDATION OF SUCH DOCUMENTS IN THE
PUBLIC RECORDS. THIS AMENDMENT ALSO EVIDENCES A FUTURE ADVANCE IN THE AMOUNT
OF$591,135.02. ACCORDINGLY, FLORIDA DOCUMENTARY STAMP TAX IN THE AMOUNT OF
$2,069.20 AND NON- RECURRING INTANGIBLE TAX IN THE AMOUNT OF $1,182.27 DUE ON
SUCH FUTURE ADVANCE HAVE BEEN PAID UPON RECORDATION OF THIS AMENDMENT.

 

 

 

  

SECOND AMENDMENT TO MORTGAGE, ASSIGNMENT OF RENTS,
SECURITY AGREEMENT AND FIXTURE FILING, NOTICE OF FUTURE ADVANCE AND
SPREADER AGREEMENT

 

This SECOND AMENDMENT TO MORTGAGE, ASSIGNMENT OF RENTS, SECURITY AGREEMENT AND
FIXTURE FILING, NOTICE OF FUTURE ADVANCE AND SPREADER AGREEMENT (this
“Modification”) is entered into as of December 30, 2013 (the “Effective Date”),
and is given by WATERTON LANSBROOK VENTURE, L.L.C., a Delaware limited liability
company, whose mailing address is 30 S. Wacker Drive, #3600, Chicago, Illinois
60606, Attn: Erin Ankin, hereinafter called “Mortgagor,” to BANK OF AMERICA,
N.A., a national banking association, whose mailing address is 135 South
LaSalle, Suite 630, Chicago, Illinois 60603, hereinafter called “Mortgagee.”

 

RECITALS:

 

WHEREAS, pursuant to the terms of that certain Term Loan Agreement dated as of
September 28, 2012, between Mortgagor and Mortgagee (the “Loan Agreement”),
Mortgagee agreed to make a loan in the maximum amount of $34,000,000.

 

WHEREAS, to evidence repayment of the Loan, Mortgagor executed and delivered to
Mortgagee a Promissory Note dated as of September 28, 2012, in the original
principal amount of $34,000,000 (the “Note”).

 

WHEREAS, the Note is secured by, among other things, that certain Mortgage,
Assignment of Rents, Security Agreement and Fixture Filing made by Mortgagor to
Mortgagee, dated as of September 28, 2012 and recorded with the Clerk of Court
and Comptroller of Pinellas County, Florida, on October 11, 2012 in Official
Records Book 17747, at Pages 111 through 138, as amended by that certain
Amendment to Mortgage, Assignment of Rents, Security Agreement and Fixture
Filing, Notice of Future Advance and Spreader Agreement by and between Mortgagor
and Mortgagee, dated as of June 17, 2013 and recorded with the Clerk of Court
and Comptroller of Pinellas County, Florida, on June 21, 2013 in Official
Records Book 18055, at Pages 262 through 270 (as amended, the “Mortgage”), which
encumbers that certain real property located in Pinellas County, Florida, as
more particularly described on Exhibit A of the Mortgage (the “Property'').

 

WHEREAS, on or prior to the date hereof, Mortgagor acquired fee simple interest
to the additional condominium units which are listed on Schedule 11 which is
attached hereto and made a part hereof; such additional condominium units are
referred to as the “Additional Units”.

 

WHEREAS, Mortgagor is required as a condition to an additional $591,135.02
disbursement under the Loan Agreement, to mortgage the Additional Units as
security for the Note and to modify the Mortgage to reflect the addition of such
collateral for the Loan.

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Mortgagor and Mortgagee agree as follows:

 

2

 

 

I.           Recitals. The foregoing recitals are true and correct and
incorporated by reference herein.

 

2.          Defined Terms. All initially capitalized terms which are used herein
but not defined shall have the meanings set forth in the Mortgage.

 

3.          Additional Collateral. Mortgagor does hereby agree that the
Additional Units shall be added to the Mortgage and that the lien of the
Mortgage shall be spread to include the Additional Units. Mortgagor further
agrees that the Additional Units shall be considered “Units” as such term is
defined in the Mortgage.

 

4.          Security. The Mortgage secures (x) the payment of the indebtedness
evidenced by the Note, in the principal amount and interest at the rate set
forth in the Loan Agreement, together with all renewals, modifications,
consolidations and extensions of the Loan Agreement, all additional advances or
fundings made by Mortgagee thereunder, and any other amounts required to be paid
by Mortgagor under any of the loan documents evidencing or securing the Note,
and

(y) the full performance of Mortgagor of all of the terms, covenants and
obligations set forth in the Loan. The priority of all of the indebtedness
secured by the Mortgage shall be deemed to relate back to the recordation date
of the Mortgage.

 

5.          Legal Description. Exhibit A (including Schedule 1 thereto) to the
Mortgage is hereby deleted in its entirety and replaced with Exhibit A
(including Schedule 1 thereto) attached hereto and made a part hereof. Mortgagor
hereby grants, bargains, sells, aliens, remises, releases, assigns, mortgages,
hypothecates, deposits, pledges, sets over, confirms, warrants, and conveys unto
Mortgagee all of the property described in Exhibit A attached hereto, to secure
payment of the Obligations.

 

6.          Representations and Warranties. Mortgagor hereby remakes as of the
date hereof all of the representations and warranties in Article III of the
Mortgage and Article III of the Loan Agreement and for purposes of such
representations and warranties, the term “Property” shall include the Additional
Units being encumbered pursuant to this Modification.

 

7.          Captions. All headings and captions in this Modification are for
convenience of reference only and shall not be used in the interpretation of any
provisions of this Modification.

 

8.          Continuing Validity. Mortgagor does hereby ratify and reaffirm its
obligations contained in the Mortgage, as modified hereby, as being in full
force and effect as of the date of execution and recordation hereof Except as
expressly modified in this Modification, the Mortgage remains unmodified and in
full force and effect.

 

9.          Severability. All provisions contained in this Modification are
severable and the invalidity or unenforceability of any provisions shall not
affect or impair the validity or enforceability of the remaining provisions of
this Modification. All of the obligations and agreements of the Mortgagor set
forth herein shall survive the recordation of this Modification.

 

10.       Terminology. Where appropriate, all references to the singular shall
include the plural and vice versa and all references to any gender shall include
the others.

 

3

 

  

11.        Conflict. In the event of any conflict among the terms hereof and the
terms of the Mortgage, the terms hereof shall govern and prevail.

 

12.        Governing Law. This Modification shall be construed, governed and
enforced in accordance with the Laws in effect from time to time in the State of
Florida.

 

13.        Counterparts. This Modification may be executed in multiple
counterparts, all of which shall be deemed originals and with the same effect as
if all parties had signed the same document. All of such counterparts shall be
construed together and shall constitute one instrument.

 

14.        Successors and Assigns. Mortgagor shall be deemed to include the
respective successors and assigns of Mortgagor. The obligations of Mortgagor,
with respect to Mortgagee, shall be limited to the value of its secured
Property.

 

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

4

 

  

The parties have entered into this Modification as of the date hereinabove set
forth.

 

MORTGAGOR:

 

WATERTON LANSBROOK VENTURE, L.L.C., a Delaware limited liability company

 

  By: WRPV XI Lansbrook Tampa, L.L.C., a Delaware limited liability company, as
manager           By: Waterton Venture XI Holdings, L.L.C., a Delaware limited
liability company, as manager               By:
Waterton  Residential  Property  Venture  XI,  L.P., a Delaware limited
partnership, as a manager                 By:
Waterton  Residential  Property  Venture  XI  (PF-1), L.P., a Delaware limited
partnership, as a manager                   By: Waterton  Venture  XI
 GP,  L.L.C.,  a Delaware limited liability company, as general partner        
              By: Waterton Associates L.L.C., an Illinois limited liability
company, as sole member                         By: /s/ Peter Vilim            
Peter Vilim, Manager

 

WITNESS OR ATTEST       /s/ Holly Donahue   Name: Holly Donahue       /s/ Donna
Patrice Edmondson   Name: Donna Patrice Edmondson  

 

[SEAL]

 

5

 

  

STATE OF ILLINOIS )     COUNTY OF COOK )

 

The foregoing instrument was acknowledged before me this 23rd day of December,
2013 by Peter Vilim, a Manager of Waterton Associates L.L.C., as sole member of
Waterton Venture XI GP, L.L.C., as general partner of Waterton Residential
Property Venture XI (PF-1), L.P., and Waterton Residential Property Venture XI,
L.P., each a manager of Waterton Venture XI Holdings, L.L.C., as manager of WRPV
XI Lansbrook Tampa, L.L.C., as manager of WATERTON LANSBROOK VENTURE, L.L.C., a
Delaware limited liability company, on behalf of the limited liability company.
He is personally known to me or has produced __________ as identification.

 

  /s/ Carolyn Martha Lagor   Printed Name: Carolyn Martha Lagor   Notary Public
  Serial Number (if any): _____________ Official Seal My Commission Expires:
8/17/2015 Carolyn Martha Lagor   Notary Public State of Illinois (NOTARY SEAL)
My Commission Expires 08/17/2015  

 

6

 

  

Exhibit A

 

Legal Description

PARCEL 1:

 

UNITS as shown on Schedule 1 being in the following:

 

LANSBROOK VILLAGE CONDOMINIUM, a Condominium according to the Declaration of
Condominium thereof, as recorded in O.R. Book 14696, Pages 673 through 874,
inclusive and according to the Plat thereof recorded in Condominium Book 139,
Pages 42 through 62, inclusive and all amendments thereof, of the Public Records
of Pinellas County, Florida, together with an undivided interest in the common
elements for each unit described in Schedule 1.

 

PARCEL 2:

Easements in and to the common areas, as more particularly defined and described
in the Declaration of Covenants, Conditions, Restrictions and Easements for The
Villages at Lansbrook (The “Villages at Lansbrook Declaration, recorded December
17, 1999, in O.R. Book 10758, Page 763, as further supplemented by the document
recorded in O.R. Book 10758, Page 855, as further supplements by the document
recorded in O.R. Book 11378, Page 120 and as Amended and Restated by Amended and
Restate Declaration of Covenants, Conditions, Restrictions and Easements for
Village of Lansbrook, recorded in O.R. Book 12489, Page 2341, Second Amended and
Restate Declaration of Covenants, Conditions, Restrictions and Easements for
Villages of Lansbrook recorded October 4, 2004, in O.R. Book 13864, Page 2510,
all of the Public Records of Pinellas County, Florida, LESS and EXCEPT those
easement areas created under the aforementioned documentation that are located
within Parcel 1 described above.

 

PARCEL 3:

Drainage and retention easements over the drainage area more particularly
described and defined in the Declaration of Drainage Easements and Maintenance
Agreement (the “Drainage Declaration”) recorded October 15, 1993, in O.R. Book
8437, Page 1145, as modified by O.R. Book 9109, Page 1086 and as supplemented by
document recorded in O.R. Book 11378, Page 111, all of the Public Records of
Pinellas County, Florida.

 

 

 

  

SCHEDULE 1 to Exhibit A, LEGAL DESCRIPTION

 

PARCEL 1 con't:

 

Cambridge Village “C” Units

 

C0l-101
C02-101
C03-106
C04-104
C05-205
C07-104
C08-201
C09-203 C0l-103
C02-103
C03-201
C04-201
C05-206
C07-105
C08-203
C09-204 C01-104
C02-104
C03-202
C04-203
C06-101
C07-106
C08-204
C10-102 C0l-106
C02-201
C03-203
C04-204
C06-102
C07-201
C09-101
C10-103

 

C02-202
C03-204
C05-104
C06-103
C07-202
C09-102
C10-104

C01-201
C03-101
C03-205
C05-105
C06-104
C07-204
C09-103
C10-105 C01-202
C03-102
C04-101
C05-106
C06-201
C07-206
C09-104
C10-106 C01-205
C03-104
C04-102
C05-202
C06-203
C08-101
C09-201
C10-201 C01-206
C03-105
C04-103
C05-203
C06-204
C08-104
C09-202
C10-202 Cl0-203 C10-205 C10-206 C11-101 C11-102 C11-103 C11-201 C11-202 C11-203
Cl2-101 C12-104 C12-201 C12-203 C13-101 C13-102 C13-104 C13-201 C13-203 C13-204
C14-102 C14-104 C14-201 C14-202 C14-204 C15-101 C15-102 CI5-104 Cl5-201 C15-202
C15-204 C16-101 C16-102 C16-104 C16-201 C16-202 C16-203 C16-204 C17-103 C17-104
C17-201 C17-202 C17-203 C17-204 C18-101 C18-102 Cl8-103 C18-104 C18-201 C18-202
C18-203 C18-204 C19-104 C19-201 C19-203 C19-204 C20-101 C20-104 C20-201 C20-204
C21-101 C21-102 C21-103 C21-104 C21-201 C21-202 C21-203 C22-103 C22-104 C22-105
C22-106 C22-204 C22-205 C22-206 C23-101 C23-102 C23-103 C23-104 C23-105 C23-106
C23-201 C23-202 C23-203 C23-204 C23-205 C23-206 C24-101 C24-102 C24-103 C24-201
C24-203 C24-204 C25-101 C25-102 C25-104 C25-105 C25-201 C25-203 C25-204 C25-205
C25-206 C26-101 C26-102 C26-104 C26-201 C26-203 C26-204    

 

Hampton Village “H” Units

 

H01-102
H02-105
H04-106 H0l-103
H02-106
H05-103 H01-104
H02-108
H05-104 H0l-106
H03-103
H06-101 H0l-107
H03-104
H06-102 H0l-108
H03-105
H06-107 H02-101
H03-106
H06-108 H02-103
H03-107
H16-201 H02-104
H04-101
H06-202 H06-203 H06-204 H06-207 H06-208 H06-301 H06-302 H06-303 H06-304 H06-305
H06-306 H06-307 H06-308 H07-102 H07-103 H08-101 H08-103 H09-102 H09-103 H09-104
H09-105 H09-106 H09-107 H09-108 H10-101 H10-102 H10-103 H10-106 H10-107 H10-108
H10-203 H10-204 H10-205 HI0-206 H10-207 H10-301 H10-302 H10-304 H10-306 H10-307
H10-308 H11-103 H11-105 H11-106 H11-107 H11-108 H11-109 H12-101 H12-102 H12-103
H12-104 H12-105 H12-106 H12-107 H12-108 H12-201 H12-202 H12-203 H12-205 H12-206
H12-207 H12-208 H12-301 H12-302 H12-304 H12-305 H12-306 H13-103 H13-104 H13-105
H14-101 H14-102 H14-104 H14-105 HI5-101 HI5-106 Hl5-108 H16-104 H16-10S H16-106
H16-107 H16-108 H16-201 H16-202 H16-203 H16-204 H16-205 H16-206 H16-207 H16-208
H16-301 H16-302 H16-304 H16-306 Hl6-307 H16-308 H17-102 H17-104 H17-105 H17-106
H17-107 H18-101 H18-102 Hl8-103 H18-104 H18-105 H18-106 H18-108 H19-102

 

A-8

 

  

H19-103 H19-104 Hl9-105 H19-106 H20-101 H20-102 H20-103 H20-104 H20-105 H21-103
H21-105 H21-107 H21-108 H21-109 H21-110 H22-103 H22-104 H22-106 H22-107 H22-108
H22-109 H22-l 10 H23-101 H23-l02 H23-103 H23-104 H23-105 H23-106 H24-101 H24-102
H24-103 H24-105 H24-108 H23-109    

 

Windsor Village “W” Units

 

W01-101
W03-204
W06-203
W08-101 W01-204
W04-102
W06-204
W08-102 W02-104
W04-104
W07-101
W08-104 W02-201
W04-204
W07-103
W08-201 W02-203
W05-101
W07-104
W08-202 W03-101
W05-104
W07-201
W08-204 W03-201
W06-l01
W07-202
W09-104 W03-202
W06-102
W07-203
W09-105 W03-203
W06-104
W07-204
W10-101 W10-103 W10-105 W11-104 W11-106 W12-101 W12-103 W12-104 W12-l05 W12-106
W13-102 W13-105 W13-106 W14-102 W14-103 W14-104 W15-101 W15-102 WI5-103 W15-104
W15-105 W15-106 W16-102 W16-103 W16-104 W16-105 W17-101 W17-103 W18-101 W18-102
W18-103 W18-104 W18-201 W18-202 W18-203 W18-204 W19-101 W19-201 W19-204 W20-102
W20-103 W20-104 W20-203 W21-101 W21-102 W21-103 W21-201 W21-202 W21-204 W22-101
W22-102 W22-103 W22-104 W22-202 W22-203 W22-204 W23-101 W23-102 W23-104 W23-202
W23-203 W24-101 W24-102 W24-103 W24-104 W24-202 W24-203 W24-204 W25-101 W25-102
W25-103 W25-104 W25-203 W26-101 W26-102 W26-103 W26-104 W26-201 W26-202 W27-202
W28-102 W28-103 W28-202 W28-203 W29-102 W29-103 W30-101 W30-102 W30-201 W31-101
W31-103 W31-104 W32-101 W32-103 W33-101 W33-104 W34-101 W34-105 W35-101 W35-102
W35-104 W35-105 W35-106 W36-103 W36-106 W37-101 W37-102 W34-103 W37-104 W37-105
W38-101 W38-104 W38-106 W39-101 W39-105 W40-101 W41-101 W41-102 W41-103 W41-104
             

 

Other Units

 

C19-102 C08-202 C20-103 C25-103           H06-206 H10-201 H10-303 H11-110
Hl5-102 HI5-104 H15-110 H16-305 H22-105 W03-102                 W11-101 W10-102
W36-105 W26-204 W27-201 W36-102 W8-203 W20-101 W33-106 W25-204                
H01-105 H05-101 H06-104 H06-106 H l6-103 H17-103 H22-101     C05-204 C08-103
C10-101 Cl2-102 C12-202 C19-103       W01-201 W05-201 W05-204 W07-102 W10-104
W12-102 W16-101 W19-102 W19-104 W21-104 W27-102 W27-203 W28-101 W28-104 W28-204
W29-204 W30-103   C1-102 H10-105 Wl-102 W2-102 W10-106 W25-201       H3-101
H23-107 Wl-103 W4-203 W21-203 W33-103 W34-102    

 

A-9

 

  

SCHEDULE 1-1

Additional Units

 

C1-102

H3-101

H10-105

H23-107

W1-102

W1-103

W2-102

W4-203

W10-106

W21-203

W25-201

W33-103

W34-102

  

A-10



